47 F.3d 1090
UNITED STATES of America, Plaintiff-Appellee,v.Fredel WILLIAMSON, a/k/a "Fred", Defendant-Appellant.
No. 89-8938

Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
March 16, 1995.
Benjamin S. Waxman, Frederick S. Robbins, Weiner, Robbins, Tunkey & Ross, P.A., Miami, FL, for appellant.
Deborah A. Griffin, Asst. U.S. Atty., Mike Solis, Charles Cox, Macon, GA, David S. Kris, U.S. Dept. of Justice, Crim.  Div., Appellate Section, Washington, DC, for appellee.
Appeal from the United States District Court for the Middle District of Georgia (No. CR-89-37-MAC (DF));  Duross Fitzpatrick, Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before TJOFLAT, Chief Judge, HATCHETT and ANDERSON, Circuit Judges.
PER CURIAM:


1
In its opinion published as Williamson v. United States, 512 U.S. ----, 114 S.Ct. 2431, 129 L.Ed.2d 476 (1994), the United States Supreme Court vacated this court's judgment and remanded the case for further proceedings consistent with its opinion.


2
Further proceedings in this case will involve issues relating to the government's ability or desire to continue this prosecution, issues that can be better resolved in the district court.


3
Accordingly, this case is remanded to the district court for further proceedings consistent with the Court's opinion.


4
REMANDED.